DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-9 and 11-23 are hereby allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have overcome the previous rejection(s). Specifically, the prior art of record does not teach or render obvious a treatment device and method of using the same featuring an endoscope with two working channels, a rigid needle holder arm removably mounted at the distal end of the endoscope with a straight needle where the needle moves through a path and into alignment with the second working channel of the endoscope in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Takemoto (US PG Pub 2008/0114379) teaches a treatment instrument and method of using the same featuring an endoscope with two working channels and a needle holder arm removably mounted at the distal end of the endoscope. However, Takemoto does not teach the needle in the holder arm can be moved into alignment with the second working channel of the endoscope. Additionally, it would not be obvious to one of ordinary skill in the art to modify Takemoto to operate in such a manner.
Devierre (US PG Pub 2005/0234297) teaches an accessory tube mounted externally to an endoscope where the accessory tube can be angled with respect to the distal end of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Tuesdays, and Thursdays 11-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.S.H/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771